Decedent suffered from poison ivy poisoning, and later from another skin infection resulting therefrom, and died thereof on September 11, 1933. The amendment to section lO of the Workmen s Compensation Law as to relief workers, in effect May 21, i934, was net retroacti/o, as to this case, and did no 6 affect claimant’s rights which became fixed at the death of deoe*663dent. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.